Case 4:18-cv-00825-O Document 19-1 Filed 02/05/19                                            Page 1 of 2 PageID 255
 Page 1331                        TITLE 42—THE PUBLIC HEALTH AND WELFARE                                               § 300gg–13

 I of Pub. L. 111–148, enacting this section and sections        § 300gg–13. Coverage of preventive health serv-
 300gg–12 to 300gg–15, 300gg–16 to 300gg–19, 300gg–93, and           ices
 300gg–94 of this title, amending former sections 300gg–11
 and 300gg–12 of this title and sections 300gg–21 to             (a) In general
 300gg–23 of this title, and transferring section 300gg–13         A group health plan and a health insurance is-
 of this title to section 300gg–9 of this title and sections
                                                                 suer offering group or individual health insur-
 300gg–4 to 300gg–7 of this title to sections 300gg–25 to
 300gg–28 of this title, respectively] (and the amend-           ance coverage shall, at a minimum provide cov-
 ments made by this subtitle) shall become effective for         erage for and shall not impose any cost sharing
 plan years beginning on or after the date that is 6             requirements for—
 months after the date of enactment of this Act [Mar.                 (1) evidence-based items or services that
 23, 2010], except that the amendments made by sections            have in effect a rating of ‘‘A’’ or ‘‘B’’ in the
 1002 and 1003 [enacting sections 300gg–93 and 300gg–94 of         current recommendations of the United States
 this title] shall become effective for fiscal years begin-        Preventive Services Task Force;
 ning with fiscal year 2010.
   ‘‘(b) SPECIAL RULE.—The amendments made by sec-
                                                                      (2) immunizations that have in effect a rec-
 tions 1002 and 1003 [enacting sections 300gg–93 and               ommendation from the Advisory Committee
 300gg–94 of this title] shall take effect on the date of en-      on Immunization Practices of the Centers for
 actment of this Act [Mar. 23, 2010].’’                            Disease Control and Prevention with respect
                                                                   to the individual involved; and 1
 § 300gg–12. Prohibition on rescissions                               (3) with respect to infants, children, and ado-
   A group health plan and a health insurance is-                  lescents, evidence-informed preventive care
 suer offering group or individual health insur-                   and screenings provided for in the comprehen-
 ance coverage shall not rescind such plan or cov-                 sive guidelines supported by the Health Re-
 erage with respect to an enrollee once the en-                    sources and Services Administration.2
 rollee is covered under such plan or coverage in-                    (4) with respect to women, such additional
 volved, except that this section shall not apply                  preventive care and screenings not described
 to a covered individual who has performed an                      in paragraph (1) as provided for in comprehen-
 act or practice that constitutes fraud or makes                   sive guidelines supported by the Health Re-
 an intentional misrepresentation of material                      sources and Services Administration for pur-
 fact as prohibited by the terms of the plan or                    poses of this paragraph.2
 coverage. Such plan or coverage may not be can-                      (5) for the purposes of this chapter, and for
 celled except with prior notice to the enrollee,                  the purposes of any other provision of law, the
 and only as permitted under section 300gg–2(b) 1                  current recommendations of the United States
 or 300gg–42(b) of this title.                                     Preventive Service Task Force regarding
                                                                   breast cancer screening, mammography, and
 (July 1, 1944, ch. 373, title XXVII, § 2712, as added             prevention shall be considered the most cur-
 Pub. L. 111–148, title I, § 1001(5), Mar. 23, 2010, 124           rent other than those issued in or around No-
 Stat. 131.)                                                       vember 2009.
                      REFERENCES IN TEXT
                                                                 Nothing in this subsection shall be construed to
   Section 300gg–2(b) of this title, referred to in text,        prohibit a plan or issuer from providing cov-
 was in the original a reference to section ‘‘2702(c)’’ of       erage for services in addition to those rec-
 act July 1, 1944, which was translated as meaning sec-          ommended by United States Preventive Services
 tion 2703(b) of act July 1, 1944, to reflect the probable
 intent of Congress. Section 2702(c), which is classified
                                                                 Task Force or to deny coverage for services that
 to section 300gg–1 of this title, relates to special rules      are not recommended by such Task Force.
 for network plans, while section 2703(b) specifies the          (b) Interval
 reasons for which a health insurance issuer may                   (1) In general
 nonrenew or discontinue health insurance coverage of-
 fered in connection with a health insurance coverage                 The Secretary shall establish a minimum in-
 offering in the group or individual market. Section               terval between the date on which a recom-
 300gg–2(b) also parallels section 300gg–42(b) which ap-           mendation described in subsection (a)(1) or
 pears in the same context in this section as the ref-             (a)(2) or a guideline under subsection (a)(3) is
 erence to section 300gg–2(b).                                     issued and the plan year with respect to which
                        PRIOR PROVISIONS                           the requirement described in subsection (a) is
    A prior section 300gg–12, act July 1, 1944, ch. 373, title     effective with respect to the service described
 XXVII, § 2712, as added Pub. L. 104–191, title I, § 102(a),       in such recommendation or guideline.
 Aug. 21, 1996, 110 Stat. 1964, which related to guaranteed        (2) Minimum
 renewability of coverage for employers in a group mar-
 ket, was renumbered section 2732 of act July 1, 1944,                The interval described in paragraph (1) shall
 amended, and transferred to subsecs. (b) to (e) of sec-           not be less than 1 year.
 tion 300gg–2 of this title, by Pub. L. 111–148, title I,        (c) Value-based insurance design
 §§ 1001(3), 1563(c)(9), formerly § 1562(c)(9), title X,
 § 10107(b)(1), Mar. 23, 2010, 124 Stat. 130, 267, 911.            The Secretary may develop guidelines to per-
    Another prior section 2712 of act July 1, 1944, was suc-     mit a group health plan and a health insurance
 cessively renumbered by subsequent acts and trans-              issuer offering group or individual health insur-
 ferred, see section 238k of this title.                         ance coverage to utilize value-based insurance
                         EFFECTIVE DATE                          designs.
   Section effective for plan years beginning on or after        (July 1, 1944, ch. 373, title XXVII, § 2713, as added
 the date that is 6 months after Mar. 23, 2010, see section      Pub. L. 111–148, title I, § 1001(5), Mar. 23, 2010, 124
 1004 of Pub. L. 111–148, set out as a note under section        Stat. 131.)
 300gg–11 of this title.
                                                                  1 So   in original. The word ‘‘and’’ probably should not appear.
  1 See   References in Text note below.                          2 So   in original. The period probably should be a semicolon.
Case 4:18-cv-00825-O Document 19-1 Filed 02/05/19                                      Page 2 of 2 PageID 256
 § 300gg–14                    TITLE 42—THE PUBLIC HEALTH AND WELFARE                                      Page 1332

                      PRIOR PROVISIONS                            explanation that accurately describes the bene-
    A prior section 300gg–13, act July 1, 1944, ch. 373, title    fits and coverage under the applicable plan or
 XXVII, § 2713, as added Pub. L. 104–191, title I, § 102(a),      coverage. In developing such standards, the Sec-
 Aug. 21, 1996, 110 Stat. 1966, was renumbered section            retary shall consult with the National Associa-
 2709 of act July 1, 1944, and transferred to section             tion of Insurance Commissioners (referred to in
 300gg–9 of this title by Pub. L. 111–148, title I, §§ 1001(3),   this section as the ‘‘NAIC’’), a working group
 1563(c)(10)(C),   formerly       § 1562(c)(10)(C),   title X,    composed of representatives of health insurance-
 § 10107(b)(1), Mar. 23, 2010, 124 Stat. 130, 268, 911.
                                                                  related    consumer     advocacy    organizations,
    Another prior section 2713 of act July 1, 1944, was suc-
 cessively renumbered by subsequent acts and trans-               health insurance issuers, health care profes-
 ferred, see section 238l of this title.                          sionals, patient advocates including those rep-
                                                                  resenting individuals with limited English pro-
                      EFFECTIVE DATE                              ficiency, and other qualified individuals.
   Section effective for plan years beginning on or after         (b) Requirements
 the date that is 6 months after Mar. 23, 2010, see section
                                                                    The standards for the summary of benefits and
 1004 of Pub. L. 111–148, set out as a note under section
 300gg–11 of this title.                                          coverage developed under subsection (a) shall
                                                                  provide for the following:
 § 300gg–14. Extension of dependent coverage                        (1) Appearance
 (a) In general                                                       The standards shall ensure that the sum-
                                                                    mary of benefits and coverage is presented in
   A group health plan and a health insurance is-
                                                                    a uniform format that does not exceed 4 pages
 suer offering group or individual health insur-
                                                                    in length and does not include print smaller
 ance coverage that provides dependent coverage
                                                                    than 12-point font.
 of children shall continue to make such cov-
 erage available for an adult child until the child                 (2) Language
 turns 26 years of age. Nothing in this section                       The standards shall ensure that the sum-
 shall require a health plan or a health insurance                  mary is presented in a culturally and linguis-
 issuer described in the preceding sentence to                      tically appropriate manner and utilizes termi-
 make coverage available for a child of a child re-                 nology understandable by the average plan en-
 ceiving dependent coverage.                                        rollee.
 (b) Regulations                                                    (3) Contents
   The Secretary shall promulgate regulations to                      The standards shall ensure that the sum-
 define the dependents to which coverage shall be                   mary of benefits and coverage includes—
                                                                        (A) uniform definitions of standard insur-
 made available under subsection (a).
                                                                      ance terms and medical terms (consistent
 (c) Rule of construction                                             with subsection (g)) so that consumers may
   Nothing in this section shall be construed to                      compare health insurance coverage and un-
 modify the definition of ‘‘dependent’’ as used in                    derstand the terms of coverage (or exception
 title 26 with respect to the tax treatment of the                    to such coverage);
 cost of coverage.                                                      (B) a description of the coverage, including
                                                                      cost sharing for—
 (July 1, 1944, ch. 373, title XXVII, § 2714, as added                    (i) each of the categories of the essential
 Pub. L. 111–148, title I, § 1001(5), Mar. 23, 2010, 124                health benefits described in subparagraphs
 Stat. 132; amended Pub. L. 111–152, title II,                          (A) through (J) of section 18022(b)(1) of this
 § 2301(b), Mar. 30, 2010, 124 Stat. 1082.)                             title; and
                      PRIOR PROVISIONS                                    (ii) other benefits, as identified by the
                                                                        Secretary;
   A prior section 2714 of act July 1, 1944, was succes-
 sively renumbered by subsequent acts and transferred,                  (C) the exceptions, reductions, and limita-
 see section 238m of this title.                                      tions on coverage;
                                                                        (D) the cost-sharing provisions, including
                        AMENDMENTS                                    deductible, coinsurance, and co-payment ob-
   2010—Subsec. (a). Pub. L. 111–152 struck out ‘‘(who is             ligations;
 not married)’’ after ‘‘adult child’’.                                  (E) the renewability and continuation of
                                                                      coverage provisions;
                      EFFECTIVE DATE
                                                                        (F) a coverage facts label that includes ex-
   Section effective for plan years beginning on or after             amples to illustrate common benefits sce-
 the date that is 6 months after Mar. 23, 2010, see section           narios, including pregnancy and serious or
 1004 of Pub. L. 111–148, set out as a note under section             chronic medical conditions and related cost
 300gg–11 of this title.
                                                                      sharing, such scenarios to be based on recog-
 § 300gg–15. Development and utilization of uni-                      nized clinical practice guidelines;
     form explanation of coverage documents and                         (G) a statement of whether the plan or
     standardized definitions                                         coverage—
                                                                          (i) provides minimum essential coverage
 (a) In general                                                         (as defined under section 5000A(f) of title
   Not later than 12 months after March 23, 2010,                       26); and
 the Secretary shall develop standards for use by                         (ii) ensures that the plan or coverage
 a group health plan and a health insurance is-                         share of the total allowed costs of benefits
 suer offering group or individual health insur-                        provided under the plan or coverage is not
 ance coverage, in compiling and providing to ap-                       less than 60 percent of such costs;
 plicants, enrollees, and policyholders or certifi-                    (H) a statement that the outline is a sum-
 cate holders a summary of benefits and coverage                      mary of the policy or certificate and that
